Broyles, C. J.
1. Under the pleadings and the agreed statement of facts, the judgment of the court, sitting by consent without the intervention of a jury, in favor of the plaintiff was authorized, and the overruling of the defendant’s motion for a new trial was not error.
2. It not appearing that the writ of error in this case was prosecuted for the purpose of delay only, the request of defendant in error for the award of damages is denied.

Judgment affirmed.


Lulce and Bloodworth, JJ,, concur.